Citation Nr: 1140746	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-24 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Eligibility to receive Dependency and Indemnity Compensation (DIC) as a surviving spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991. The Veteran had other periods of active duty and inactive duty while serving with a reserve component. The Veteran was killed in action on March [redacted], 2004, while serving with his reserve component in Iraq. The appellant is claiming to be the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a         July 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. In September 2009,         the appellant testified at a hearing before the undersigned at the RO in            Chicago, Illinois.  

The Board previously remanded this case for further development of the evidence in March 2010, and the matter has since returned for an appellate disposition. 


FINDINGS OF FACT

1. The Veteran died in March 2004.

2. The appellant and the Veteran were legally divorced in February 2000. 


CONCLUSION OF LAW

The criteria are not met to recognize the appellant as the Veteran's surviving spouse for the purpose of receipt of VA benefits. 38 U.S.C.A. §§ 101(3) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2011).

The matter of the appellant's legal status as a surviving spouse for purposes of receipt of VA benefits is determined by application of relevant law, without substantial need for thorough and comprehensive factual inquiry. Where a claim may be resolved on the governing law, and not with regard to factual background,   it has been held that the VCAA is inapplicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed). Therefore,             there existed no duty under the VCAA to provide comprehensive notice and assistance to the appellant in regard to the development of the instant claim.         

This notwithstanding, the RO has still provided notice letters dated from April 2009 and March 2010 which duly informed the appellant of the additional requirements needed to substantiate her claim, and of the means by which the necessary probative documentation could be obtained. The Board also issued a prior remand of this case for purpose of acquiring further official documentation that would assist in clarifying her prior marital status. 

Governing Law, Regulations and Analysis

VA death benefits, including Dependency and Indemnity Compensation (DIC) and death pension, are payable to a veteran's surviving spouse. 38 U.S.C.A. §§1310, 1541 (West 2002 & Supp. 2011).

For the purpose of administering veterans' benefits, the term "surviving spouse" of a veteran means a person of the opposite sex who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3) (West 2002 & Supp. 2011); 38 C.F.R. § 3.50 (2011).

The requirement of continuous cohabitation to be considered a surviving spouse, from the date of marriage to the date of death of the veteran, will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse. 38 C.F.R. § 3.53(a) (2011). The burden of proof is upon the appellant to establish her status as the surviving spouse of the veteran with respect to claims for DIC and other death benefits. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). This may be accomplished in several manners, including but not limited to utilization of relevant public records such as a marriage certificate. See 38 C.F.R. § 3.205(a).                     The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information to establish the criteria for continuous cohabitation. 38 C.F.R. § 3.53(b).

In June 2006, approximately two years following the Veteran's death, the appellant filed a VA Form 21-534a, Application for DIC, claiming entitlement to benefits as a surviving spouse. The appellant further indicated that she had not lived continuously with the Veteran from the date of marriage to the date of death.             The appellant cited as the explanation for this fact that she and the Veteran had separated in June 2001 due to an affair on his part.

A report of contact between the RO and the appellant later that month documents that upon inquiry the appellant clarified that she and the Veteran were divorced in 2001. RO personnel then advised the appellant that VA would not be able to consider her as a legal widow because the parties were divorced at the time of        the Veteran's death. 

The appellant has since indicated somewhat to the contrary that at the time of       the Veteran's death in March 2004, the appellant and the Veteran were merely separated due to marital difficulties, and that she had voluntarily left him and taken back her prior last name, but that they talked frequently together and were discussing and contemplating reconciliation.

Taking into consideration the repeated assertions from the appellant in this regard, the Board's March 2010 remand directed extensive development of this case to determine the appellant's marital status at the time of the Veteran's death, as this affected her potential eligibility for VA benefits.

Since then, RO development of this case has secured a copy of the February 2000 Judgment for Dissolution of Marriage awarded to the appellant by the Circuit Court of Cook County, Illinois, effectively terminating her marital relationship with          the Veteran. 

Given that the Board now has before it incontrovertible evidence of the divorce between the parties, the appellant's status as a surviving spouse is no longer                in question, as she obviously was no longer married to the Veteran after          February 2000. Prior to the official issuance of a divorce decree the parties were separated, though not due to fault on the part of the appellant. However, once divorced from the Veteran, the appellant's status as spouse of the Veteran was terminated, and effectively there is no basis to establish basic eligibility for VA death benefits in this case.

The appeal is denied. Where as here the disposition of a claim is based on the applicable law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

The claim for basic eligibility to receive DIC as a surviving spouse is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


